                Case 4:19-cv-04587-DMR Document 1 Filed 08/07/19 Page 1 of 9




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4
     Phone: 877-206-4741
 5   Fax: 866-633-0228
 6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
 7   Attorneys for Plaintiff
 8
                         UNITED STATES DISTRICT COURT
 9
                       NORTHERN DISTRICT OF CALIFORNIA
10
     JEFFREY KATZ, individually and on )          Case No.
11
     behalf of all others similarly situated, )
12                                            )   CLASS ACTION
13   Plaintiff,                               )
                                              )   COMPLAINT FOR VIOLATIONS
14          vs.                               )   OF:
15                                            )
                                              )   1. NEGLIGENT VIOLATIONS OF
16                                                   THE TELEPHONE CONSUMER
     CONTRA COSTA SELF HELP                   )      PROTECTION ACT [47 U.S.C.
17   FOUNDATION INC.; TUNISIA                 )      §227 ET SEQ.]
     ISMALIA EVANS AL-                        )   2. WILLFUL VIOLATIONS OF THE
18                                                   TELEPHONE CONSUMER
     SALAHUDDIN, and DOES 1 – 10, )                  PROTECTION ACT [47 U.S.C.
19   inclusive,                               )      §227 ET SEQ.]
20                                            )
     Defendant(s).                            )   DEMAND FOR JURY TRIAL
21
                                              )
22
23         Plaintiff, JEFFREY KATZ (“Plaintiff”), on behalf of himself and all others
24   similarly situated, alleges the following upon information and belief based upon
25   personal knowledge:
26                               NATURE OF THE CASE
27         1.      Plaintiff brings this action for himself and others similarly situated
28   seeking damages and any other available legal or equitable remedies resulting from


                                  CLASS ACTION COMPLAINT
                                             -1-
                Case 4:19-cv-04587-DMR Document 1 Filed 08/07/19 Page 2 of 9




 1   the illegal actions of CONTRA COSTA SELF HELP FOUNDATION INC. and
 2   TUNISIA ISMALIA EVANS AL-SALAHUDDIN (collectively, “Defendants”), in
 3   negligently, knowingly, and/or willfully contacting Plaintiff via “telephone
 4   facsimile machine” in violation of the Telephone Consumer Protection Act, 47
 5   U.S.C. § 227 et seq. (“TCPA”), thereby causing Plaintiff and all others similarly
 6   situated to incur the costs of receiving unsolicited advertisement messages via
 7   “telephone facsimile machines” and invading their privacy.
 8                                JURISDICTION & VENUE
 9         2.        Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
10   a resident of California, seeks relief on behalf of a Class, which will result in at
11   least one class member belonging to a different state than that of Defendants, which
12   are entities formed and headquartered in other states and individuals residing in
13   California. Plaintiff also seeks up to $1,500.00 in damages for each facsimile
14   transmission in violation of the TCPA, which, when aggregated among a proposed
15   class in the thousands, exceeds the $5,000,000.00 threshold for federal court
16   jurisdiction. Therefore, both diversity jurisdiction and the damages threshold under
17   the Class Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
18   jurisdiction.
19         3.        Venue is proper in the United States District Court for the Northern
20   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
21   business within the state of California and Plaintiff resides within this District.

22                                          PARTIES

23         4.        Plaintiff, JEFFREY KATZ (“Plaintiff”), is a natural person residing

24
     in San Francisco County, California and is a “person” as defined by 47 U.S.C. §

25
     153 (39).

26
           5.        Defendant, CONTRA COSTA SELF HELP FOUNDATION

27
     (hereinafter, “Defendant FOUNDATION” or “FOUNDATION”), is a business

28



                                    CLASS ACTION COMPLAINT
                                               -2-
                Case 4:19-cv-04587-DMR Document 1 Filed 08/07/19 Page 3 of 9




 1   entities that provides community services and a “person” as defined by 47 U.S.C.
 2   § 153(39).
 3         6.      Defendant, TUNISIA ISMALIA EVANS AL-SALAHUDDIN
 4   (hereinafter “AL-SALAHUDDIN”) is the Chief Financial Officer of Defendant
 5   FOUNDATION. As FOUNDATION’s Chief Financial Officer, Defendant AL-
 6   SALAHUDDIN played a significant, material role in FOUNDATION’s overall
 7   success as well as its telephone marketing practices and procedures. AL-
 8   SALAHUDDIN was responsible for FOUNDATION’s overall success. AL-
 9   SALAHUDDIN is a “person” as defined by 47 U.S.C. § 153(39).
10         7.      Defendants FOUNDATION and AL-SALAHUDDIN will be referred
11   to collectively and hereinafter as “Defendants”.
12         8.      The above named Defendant, and its subsidiaries and agents, are
13   collectively referred to as “Defendants.” The true names and capacities of the
14   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
15   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
16   names. Each of the Defendants designated herein as a DOE is legally responsible
17   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
18   Complaint to reflect the true names and capacities of the DOE Defendants when
19   such identities become known.
20         9.      Plaintiff is informed and believes that at all relevant times, each and
21   every Defendant was acting as an agent and/or employee of each of the other

22   Defendants and was acting within the course and scope of said agency and/or

23   employment with the full knowledge and consent of each of the other Defendants.

24
     Plaintiff is informed and believes that each of the acts and/or omissions complained

25
     of herein was made known to, and ratified by, each of the other Defendants.

26
                                FACTUAL ALLEGATIONS

27
           10.     Beginning in or around June of 2018, Defendants contacted Plaintiff
     on his telephone facsimile numbers ending in -3052 in an effort to sell or solicit
28



                                   CLASS ACTION COMPLAINT
                                              -3-
                Case 4:19-cv-04587-DMR Document 1 Filed 08/07/19 Page 4 of 9




 1   their services.
 2          11.    Defendants contacted Plaintiff via facsimile from telephone numbers
 3   confirmed to belong to Defendants.
 4          12.    Defendants contacted Plaintiff on or around June of 2018 in an effort
 5   to solicit their business.
 6          13.    Defendants’ messages constituted “telephone solicitation” as defined
 7   by the TCPA, 47 U.S.C. § 227(a)(4) and “unsolicited advertisement” as defined by
 8   the TCPA, 47 U.S.C. § 227(a)(5).
 9          14.    Defendants used an “telephone facsimile machine” as defined by 47
10   U.S.C. § 227(a)(3) to place its facsimile transmissions to Plaintiff seeking to sell or
11   solicit their business services.
12          15.    Defendants’     facsimile     transmissions     constituted     facsimile
13   transmissions that were not for emergency purposes as defined by 47 U.S.C. §
14   227(b)(1)(A).
15          16.    Defendants’ facsimile transmissions were placed to telephone
16   facsimile numbers assigned to a telephone service for which Plaintiff incurs a
17   charge for incoming messages.
18          17.    Plaintiff is not a customer of Defendants’ services and has never
19   provided any personal information, including his telephone facsimile number, to
20   Defendants for any purpose whatsoever. Accordingly, Defendants never received
21   Plaintiff’s “prior express consent” to receive facsimile transmissions using a

22   telephone facsimile machine pursuant to 47 U.S.C. § 227(b)(1)C).

23          18.    Furthermore, the messages that Defendants sent to Plaintiff lacked the

24
     “opt-out” notice pursuant to 47 U.S.C. § 227(b)(2)(D).

25
                                  CLASS ALLEGATIONS

26
            19.    Plaintiff brings this action on behalf of himself and all others similarly

27
     situated, as a member of the proposed class (hereafter “The Class”) defined as
     follows:
28



                                   CLASS ACTION COMPLAINT
                                              -4-
              Case 4:19-cv-04587-DMR Document 1 Filed 08/07/19 Page 5 of 9




 1
 2                All persons within the United States who received any
                  telephone facsimile messages from Defendants to said
 3                person’s telephone facsimile number made through the
 4                use of any telephone facsimile machine and such person
                  had not previously consented to receiving such messages
 5
                  and such messages did not contain any opt-out notice
 6                within the four years prior to the filing of this Complaint
 7
 8         20.    Plaintiff represents, and is a member of, The Class, consisting of All
 9   persons within the United States who received any telephone facsimile messages
10   from Defendants to said person’s telephone facsimile number made through the use
11   of any telephone facsimile machine and such person had not previously not
12   provided their telephone facsimile number to Defendants within the four years prior
13   to the filing of this Complaint, nor did the telephone facsimile message contain an
14   opt-out notice.
15         21.    Defendants, their employees, and their agents are excluded from The
16   Class. Plaintiff does not know the number of members in The Class, but believes
17   the Class members number in the thousands, if not more. Thus, this matter should
18   be certified as a Class Action to assist in the expeditious litigation of the matter.
19         22.    The Class is so numerous that the individual joinder of all of its
20   members is impractical. While the exact number and identities of The Class
21   members are unknown to Plaintiff at this time and can only be ascertained through
22   appropriate discovery, Plaintiff is informed and believes and thereon alleges that

23   The Class includes thousands of members. Plaintiff alleges that The Class members

24   may be ascertained by the records maintained by Defendants.

25
           23.    Plaintiff and members of The Class were harmed by the acts of

26
     Defendants in at least the following ways: Defendants illegally contacted Plaintiff

27
     and Class members via their telephone facsimile numbers thereby causing Plaintiff

28
     and Class members to incur certain charges or reduced telephone facsimile time for



                                   CLASS ACTION COMPLAINT
                                              -5-
                Case 4:19-cv-04587-DMR Document 1 Filed 08/07/19 Page 6 of 9




 1   which Plaintiff and Class members had previously paid by having to retrieve or
 2   administer messages left by Defendants during those illegal facsimile
 3   transmissions, and invading the privacy of said Plaintiff and Class members.
 4         24.     Common questions of fact and law exist as to all members of The
 5   Class which predominate over any questions affecting only individual members of
 6   The Class. These common legal and factual questions, which do not vary between
 7   Class members, and which may be determined without reference to the individual
 8   circumstances of any Class members, include, but are not limited to, the following:
 9
           a.      Whether, within the four years prior to the filing of this Complaint,
10
                   Defendants sent telephone facsimile messages (other than for
11                 emergency purposes or made with the prior express consent of the
12                 called party and with an opt-out notice contained in the messages) to
                   a Class member using any telephone facsimile machine to any
13                 telephone number assigned to a telephone facsimile service;
14         b.      Whether Plaintiff and the Class members were damaged thereby, and
                   the extent of damages for such violation; and
15
           c.      Whether Defendants should be enjoined from engaging in such
16                 conduct in the future.
17
           25.     As a person who received numerous messages from Defendant using
18
     a telephone facsimile machine, without Plaintiff’s prior express consent, Plaintiff
19
     is asserting claims that are typical of The Class.
20
           26.     Plaintiff will fairly and adequately protect the interests of the members
21
     of The Class. Plaintiff has retained attorneys experienced in the prosecution of class
22
     actions.
23
           27.     A class action is superior to other available methods of fair and
24
     efficient adjudication of this controversy, since individual litigation of the claims
25
     of all Class members is impracticable. Even if every Class member could afford
26
     individual litigation, the court system could not. It would be unduly burdensome to
27
     the courts in which individual litigation of numerous issues would proceed.
28



                                   CLASS ACTION COMPLAINT
                                              -6-
              Case 4:19-cv-04587-DMR Document 1 Filed 08/07/19 Page 7 of 9




 1   Individualized litigation would also present the potential for varying, inconsistent,
 2   or contradictory judgments and would magnify the delay and expense to all parties
 3   and to the court system resulting from multiple trials of the same complex factual
 4   issues. By contrast, the conduct of this action as a class action presents fewer
 5   management difficulties, conserves the resources of the parties and of the court
 6   system, and protects the rights of each Class member.
 7         28.    The prosecution of separate actions by individual Class members
 8   would create a risk of adjudications with respect to them that would, as a practical
 9   matter, be dispositive of the interests of the other Class members not parties to such
10   adjudications or that would substantially impair or impede the ability of such non-
11   party Class members to protect their interests.
12         29.    Defendants have acted or refused to act in respects generally
13   applicable to The Class, thereby making appropriate final and injunctive relief with
14   regard to the members of the California Class as a whole.
15                             FIRST CAUSE OF ACTION
16          Negligent Violations of the Telephone Consumer Protection Act
17                                 47 U.S.C. §227 et seq.
18         30.    Plaintiff repeats and incorporates by reference into this cause of
19   action the allegations set forth above.
20         31.    The foregoing acts and omissions of Defendants constitute numerous
21   and multiple negligent violations of the TCPA, including but not limited to each

22   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.

23         32.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227 et

24
     seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory

25
     damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).

26
           33.    Plaintiff and the Class members are also entitled to and seek

27
     injunctive relief prohibiting such conduct in the future.
                             SECOND CAUSE OF ACTION
28



                                  CLASS ACTION COMPLAINT
                                             -7-
              Case 4:19-cv-04587-DMR Document 1 Filed 08/07/19 Page 8 of 9




 1   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 2                                  47 U.S.C. §227 et seq.
 3          34.    Plaintiff repeats and incorporates by reference into this cause of
 4   action the allegations set forth above.
 5          35.    The foregoing acts and omissions of Defendants constitute numerous
 6   and multiple knowing and/or willful violations of the TCPA, including but not
 7   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
 8   seq.
 9          36.    As a result of Defendants’ knowing and/or willful violations of 47
10   U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of
11   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
12   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
13          37.    Plaintiff and the Class members are also entitled to and seek
14   injunctive relief prohibiting such conduct in the future.
15                                 PRAYER FOR RELIEF
16   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
17                              FIRST CAUSE OF ACTION
18          Negligent Violations of the Telephone Consumer Protection Act
19                                  47 U.S.C. §227 et seq.
20                 As a result of Defendants’ negligent violations of 47 U.S.C.
21                 §227(b)(1), Plaintiff and the Class members are entitled to and

22                 request $500 in statutory damages, for each and every violation,

23                 pursuant to 47 U.S.C. 227(b)(3)(B); and

24
                   Any and all other relief that the Court deems just and proper.

25
                              SECOND CAUSE OF ACTION

26
     Knowing and/or Willful Violations of the Telephone Consumer Protection Act

27
                                    47 U.S.C. §227 et seq.
                   As a result of Defendants’ willful and/or knowing violations of 47
28



                                   CLASS ACTION COMPLAINT
                                              -8-
              Case 4:19-cv-04587-DMR Document 1 Filed 08/07/19 Page 9 of 9




 1                U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
 2                and request treble damages, as provided by statute, up to $1,500, for
 3                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
 4                U.S.C. §227(b)(3)(C); and
 5                Any and all other relief that the Court deems just and proper.
 6                                    JURY DEMAND
 7         38.    Pursuant to the Seventh Amendment to the Constitution of the United
 8   States of America, Plaintiff reserves their right to a jury on all issues so triable.
 9
10         Respectfully Submitted this 7th day of August, 2019.
11                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
                                     By: /s Todd M. Friedman
12
                                         Todd M. Friedman
13                                       Law Offices of Todd M. Friedman
14                                       Attorney for Plaintiff

15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                              -9-
